                          Case 19-11466-KG       Doc 1426          Filed 02/24/20     Page 1 of 14




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

In re:                                                         )    Chapter 11
                                                               )
CENTER CITY HEALTHCARE, LLC d/b/a                              )    Case No. 19-11466 (KG)
HAHNEMANN UNIVERSITY HOSPITAL, et                              )
al.,1                                                          )    Jointly Administered
                                                               )
                                      Debtors.                 )    Objection Deadline: March 9, 2020 at 4:00 p.m.
                                                                    (EST)
                                                               )    Hearing Date: To be determined (if necessary)
                                                               )

               SECOND MOTION OF THE DEBTORS FOR ENTRY OF AN ORDER
             FURTHER EXTENDING THE DEBTORS’ EXCLUSIVE PERIODS TO FILE
                   A CHAPTER 11 PLAN AND SOLICIT VOTES THEREON

               By this motion (this “Motion”), Center City Healthcare, LLC d/b/a Hahnemann

  University Hospital and its affiliated debtors and debtors in possession (the “Debtors”) in the

  above-captioned chapter 11 cases (the “Chapter 11 Cases”) seek the entry of an order,

  substantially in the form attached hereto as Exhibit A (the “Proposed Order”), pursuant to

  section 1121(d) of title 11 of the United States Code, 11 U.S.C. §§ 101 – 1532 (the “Bankruptcy

  Code”), (a) further extending the period in which the Debtors have the exclusive right to file a

  chapter 11 plan or plans (the “Exclusive Filing Period”) by 120 days, through and including

  June 24, 2020; and (b) extending the period in which the Debtors have the exclusive right to

  solicit acceptances of a chapter 11 plan or plans (the “Exclusive Solicitation Period,” and

  together with the Exclusive Filing Period, the “Exclusive Periods”) by 120 days, through and




  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.



  36553337.5 02/24/2020
                        Case 19-11466-KG      Doc 1426       Filed 02/24/20   Page 2 of 14




including August 24, 2020. In support of this Motion, the Debtors respectfully represent as

follows:

                                             Preliminary Statement

             1.          Despite facing numerous challenges during these Chapter 11 Cases, the Debtors

have made substantial progress in accomplishing their goals of a safe and effective wind-down of

Hahnemann University Hospital (“HUH”) and a going concern sale of St. Christopher’s Hospital

for Children (“STC”). In particular, and as further described below, the sale of STC closed,

effective as of December 15, 2019, and, since that time, the Debtors have addressed various

transition issues and rejected numerous contracts no longer needed by the estates. In addition,

during the last few months, the Debtors devoted significant time to resolving disputes with the

Master Landlords (as defined below) and also obtained Court approval to retain Centurion (as

defined below) to sell much of the remaining medical equipment, furniture and inventory at

HUH, thereby enabling the Debtors to more readily transition out of buildings that have housed

hospital and hospital-related operations for decades.

             2.          The Debtors have also focused significant attention and resources to addressing

the challenging issues presented in the motions filed by the Ad Hoc Committee and the DOH

(both as defined below) (the “Motions to Compel”) to compel the Debtors to purchase tail

professional liability insurance for former residents, attending physicians and staff. Following

extensive discussions with key stakeholders in these cases and considerable outreach to insurers,

certain local and regional hospitals, the Commonwealth of Pennsylvania and certain other

organizations, the Debtors are pleased to report that, pending Court approval of the Debtors’

recently filed motion, the Debtors will, in resolution of the Motions to Compel, purchase tail

coverage for all persons and entities for whom insurance is required under applicable law (other



                                                       -2-
36553337.5 02/24/2020
                        Case 19-11466-KG       Doc 1426        Filed 02/24/20   Page 3 of 14




than those covered by insurance obtained by the Buyer (as defined below) or by Reading

Hospital.

             3.          While certainly making material progress by addressing these and other open

issues, the Debtors require additional time to formulate, prepare, propose, and implement such a

plan. In the meantime, as further described herein, given the substantial progress made by the

Debtors in these cases to date, a further extension of the Exclusive Periods is warranted and

appropriate so as to permit the Debtors to continue to address outstanding critical issues while

formulating a viable consensual plan.

                                              Jurisdiction and Venue

             4.          The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012.

             5.          This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2), and

the Debtors confirm their consent pursuant to Rule 9013-l(f) of the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the District of Delaware to the

entry of a final order by the Court in connection with this Motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

             6.          Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

             7.          The statutory predicates for the relief requested herein are sections 105(a) and

1121(d) of the Bankruptcy Code.




                                                         -3-
36553337.5 02/24/2020
                        Case 19-11466-KG       Doc 1426       Filed 02/24/20   Page 4 of 14




                                                   Background

             8.          On June 30 and July 1, 2019 (collectively, the “Petition Date”), each of the

Debtors filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code with the

Court. The Debtors continue to operate their businesses and manage their properties as debtors

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No party has

requested the appointment of a trustee or examiner in these Chapter 11 Cases.

             9.          On July 15, 2019, the Office of the United States Trustee appointed the Official

Committee of Unsecured Creditors of Center City Healthcare, LLC d/b/a Hahnemann University

Hospital, et al. [D.I. 182] (the “Committee”).

             10.         A description of the Debtors’ businesses and the reasons for commencing these

Chapter 11 Cases is set forth in the Declaration of Allen Wilen in Support of First Day Relief

[D.I. 2], which is incorporated herein by reference.

             11.         As noted above, the Debtors entered the Chapter 11 Cases with two primary

objectives: (i) the orderly closure of HUH; and (ii) the going concern sale of STC and its related

affiliated entities. As described below, over the past several months, the Debtors have made

significant progress in furtherance of these objectives, as well as in addressing certain other

pressing case issues.

A.           The Closing of the STC Sale

             12.         Effective as of December 15, 2019, the sale (the “STC Sale”) of substantially all

assets of STC and certain related Debtors to STC OpCo, LLC (the “Buyer”) closed. Since the

closing, the Debtors have addressed various transitional issues, including certain vendor issues,

various operational transition issues and certain assumption and assignment issues. Further, in




                                                        -4-
36553337.5 02/24/2020
                        Case 19-11466-KG       Doc 1426       Filed 02/24/20   Page 5 of 14




connection with the closing, the Debtors have rejected hundreds of burdensome executory

contracts and unexpired leases that are no longer needed by their estates.

B.           The Debtors’ Progress with Respect to their Leased Premises and the Sale of
             Remaining Medical Equipment, Furniture, and Inventory at HUH

             13.         The Debtors have also made significant progress with respect to their transition

out of the HUH building and the surrounding medical office buildings. On November 25, 2020,

the Court approved a stipulation between the Debtors and certain landlords owning property

adjacent to HUH (and in one instance, a parking garage adjacent to STC) (together, the “Master

Landlords”) that, inter alia, provided for the rejection of the relevant leases, resolved significant

claims asserted by the Master Landlords against the Debtors for allegedly outstanding lease

obligations and set forth terms for the Debtors’ continued access to the leased premises for an

agreed period of time and the transition of the buildings to the Master Landlords.

             14.         The Debtors also obtained Court authority [D.I. 1062] (the “Centurion Order”) to

retain Centurion Service Group, LLC (“Centurion”) to conduct liquidation sales of certain

remaining medical equipment, inventory and furniture at HUH. Consistent with the Centurion

Order, such sales took place throughout the month of January 2020. Since then, Centurion and

representatives of the Debtors have been working expeditiously to coordinate the removal of

equipment purchased through the liquidation sales prior to the Debtors’ agreed rejection date for

their lease of the HUH building, which is February 29, 2020.

C.           The Debtors’ Additional Areas of Progress in Recent Months

             15.         In recent months, the Debtors have devoted considerable effort to developing a

solution to issues raised in the Motions to Compel filed by the Commonwealth of Pennsylvania

Department of Health (“DOH”) and the Ad Hoc Committee of Hahnemann Residents and

Fellows (“Ad Hoc Committee”), which sought to compel the Debtors to obtain tail insurance


                                                        -5-
36553337.5 02/24/2020
                        Case 19-11466-KG       Doc 1426        Filed 02/24/20   Page 6 of 14




coverage for any and all claims asserted against former residents, fellows and medical staff at

HUH and STC.

             16.         Stemming from (i) a genuine desire to mitigate at least some of the harm to the

regional medical community caused by HUH’s closure, (ii) a desire to circumvent what the

Debtors anticipate would be costly and difficult litigation concerning the Motions to Compel and

related claims based on the lack of tail insurance coverage, the Debtors have devoted

considerable time and resources to seeking out sources of funding for the tail insurance coverage

needed and requesting quotes from various insurers. Such efforts have resulted in the Debtors’

agreement, subject to Court approval, to purchase tail coverage from Pennsylvania Academic

Risk Retention Group, LLC (“PARRG”) on the most favorable terms that the Debtors could

obtain for such coverage. Not only would such insurance alleviate significant concerns among

former residents, physicians and staff concerning coverage but also would resolve the Motions to

Compel, for the benefit of the Debtors estates and creditors.

             17.         In addition to the foregoing, the Debtors have also dedicated significant time and

attention to the following tasks: (i) collecting outstanding accounts receivable; (ii) analyzing

potential estate causes of action; (iii) addressing regulatory issues regarding the removal of assets

from HUH and various other issues related to the wind-down of HUH; (iv) responding to

inquiries regarding certain pending litigation claims, including personal injury claims, and

assessing the best course of action to address such claims; and (v) preparing a bar date motion.

D.           The Debtors’ Exclusivity Periods

             18.         The Debtors’ Exclusive Filing Period is scheduled to expire on February 25, 2020

and the Debtors’ current Exclusive Solicitation Period is scheduled to expire on April 26, 2020.

To ensure that these Chapter 11 Cases continue to progress in an effective and efficient manner,



                                                         -6-
36553337.5 02/24/2020
                        Case 19-11466-KG        Doc 1426        Filed 02/24/20   Page 7 of 14




the Debtors seek the extensions requested herein so that they can work towards resolution of the

open issues above, as well as towards a consensual plan or plans of liquidation.

                                                  Relief Requested

             19.         By this Motion, the Debtors seek the entry of an Order, pursuant to sections

105(a) and 1121(d) of the Bankruptcy Code, (a) extending the Debtors’ Exclusive Filing Period

by 120 days, through and including June 24, 2020 and (b) extending the Debtors’ Exclusive

Solicitation Period by 120 days, through and including August 24, 2020.

                                             Basis for Relief Requested

             20.         Section 1121(b) of the Bankruptcy Code provides that “only the debtor may file a

plan until after 120 days after the date of the order for relief under this chapter.” 11 U.S.C.

§ 1121(b). Sections 1121(c)(2) and (3) further provide, in relevant part, that a party in interest

may file a plan if and only if “the debtor has not filed a plan before 120 days after the date of the

order for relief under this chapter” or “the debtor has not filed a plan that has been accepted,

before 180 days after the date of the order for relief.” See 11 U.S.C. § 1121(c)(2)-(3).

             21.         Section 1121(d)(1) provides, in relevant part:

                                [O]n request of a party in interest made within the respective
                                periods in subsections (b) and (c) of this section and after notice
                                and a hearing, the court may for cause reduce or increase the 120-
                                day period or the 180-day period referred to in this section.

                                11 U.S.C. § 1121(d)(1).

             22.         Pursuant to section 1121(d)(2), the 120-day Exclusive Filing Period may not be

extended beyond a date that is 18 months after the Petition Date, and the 180-day Exclusive

Solicitation Period may not be extended beyond a date that is 20 months after the Petition Date.

See 11 U.S.C. § 1121(d)(2). In the present case, the requested extensions of the Exclusive




                                                          -7-
36553337.5 02/24/2020
                        Case 19-11466-KG      Doc 1426       Filed 02/24/20   Page 8 of 14




Periods, if granted, do not extend beyond these deadlines. Thus, this Motion is consistent with

the requirements of Bankruptcy Code section 1121(d)(2).

I.           A Court May Extend the Exclusive Periods for “Cause” under Section 1121(d) of
             the Bankruptcy Code

             23.         As indicated above, section 1121(d)(1) of the Bankruptcy Code provides that a

court may extend Exclusive Periods for “cause” shown. See 11 U.S.C. § 1121(d); In re Pine Run

Trust, Inc., 67 B.R. 432, 433 (Bankr. E.D. Pa. 1986). The term “cause” is not defined in the

Bankruptcy Code; rather, courts have broad discretion to determine “cause” based on the facts

and circumstances of each case. See First Am. Bank of N.Y. v. Southwest Gloves & Safety

Equip., Inc., 64 B.R. 963, 965 (D. Del. 1986) (stating that section 1121(d)(1) provided the

bankruptcy court with flexibility to increase the period of exclusivity in its discretion); see also

In re Burns and Roe Enters., Inc., No 00-41610 (RG), 2005 WL 6289213, at *3-4 (D.N.J. Nov. 2,

2005); In re Sharon Steel Corp., 78 B.R. 762, 763-65 (Bankr. W.D. Pa. 1987).

             24.         Legislative history also makes clear that the term “cause” is intended to be a

flexible standard aimed at balancing the competing interests of a debtor and its creditors. See

H.R. Rep. No. 95-595 at 231-32 (1978).                 The purpose of exclusivity is to “promote an

environment in which the debtor’s business may be rehabilitated and a consensual plan may be

negotiated.” See H.R. Rep. No. 95-595, at 36 (1994); Burns and Roe, 2005 WL 6289213, at *4.

Accordingly, to fulfill Congress’s legislative intent, debtors should be granted a reasonable

opportunity to remain in control for a period of time to prepare adequate financial and non-

financial information regarding the outcome of any proposed plan for disclosure to creditors.

See In re McLean Indus., Inc., 87 B.R. 830, 833-34 (Bankr. S.D.N.Y. 1987); see also In re All

Seasons Indus., Inc., 121 B.R. 1002, 1006 (Bankr. N.D. Ind. 1990) (“One of the most important

reasons for extending the debtor’s period of exclusivity is to give the chapter 11 process of


                                                       -8-
36553337.5 02/24/2020
                        Case 19-11466-KG       Doc 1426       Filed 02/24/20   Page 9 of 14




negotiation and compromise an opportunity to be fulfilled, so that a consensual plan can be

proposed and confirmed without opposition.”).

             25.         To determine whether cause exists to extend the Exclusive Periods, courts

consider several non-exclusive factors, including: (i) the size and complexity of a case; (ii) the

debtor’s need for sufficient time to negotiate a plan and prepare adequate information; (iii) the

existence of good faith progress toward reorganization; (iv) whether the debtor is paying its bills

as they come due; (v) whether the debtor has shown a reasonable likelihood of proposing a

viable plan; (vi) the progress the debtor has made in negotiating with its creditors; (vii) the

amount of time that has elapsed in the case; (viii) whether the debtor is seeking an extension of

the exclusive periods to pressure creditors to submit to the debtors’ reorganization demands; and

(ix) whether any unresolved contingencies exist. See, e.g., In re Adelphia Comm. Corp., 352

B.R. 578, 587 (Bankr. S.D.N.Y. 2006); In re Dow Corning Corp., 208 B.R. 661, 664-65 (Bankr.

E.D. Mich. 1997); In re Express One Int’l, Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996). No

single factor is dispositive in determining whether to extend exclusivity; rather, courts can

choose to rely on only a few factors or even altogether differing factors. See In re Elder-

Beerman Stores Corp., No. C-3-97-175, 1997 WL 1774880, at *4 (S.D. Ohio June 23, 1997);

Dow Corning, 208 B.R. at 669-70 (noting that sometimes certain factors are more important or

relevant than others).

             26.         As set forth below, ample cause exists to grant the Debtors’ requested extensions

of the Exclusive Periods in the present case.




                                                        -9-
36553337.5 02/24/2020
                        Case 19-11466-KG      Doc 1426     Filed 02/24/20    Page 10 of 14




II.          Cause Exists to Extend the Exclusive Periods

             A.          The Debtors Have Made Good Faith Progress Towards a Plan

             27.         First, the Debtors have made significant progress in these Chapter 11 Cases to

date. For example, in the last couple months, the Debtors have (i) sought and obtained entry of

several rejection orders under which the Debtors have rejected burdensome and unnecessary

executory contracts and unexpired leases; (ii) negotiated with parties in interest to resolve the

Motions to Compel; (iii) addressed a multitude of creditor and patient inquiries; (iv) closed the

STC Sale; (v) negotiated settlements of certain significant administrative claims; (vi) coordinated

efforts with Centurion in connection with the liquidation sales of medical inventory, equipment,

and furniture at HUH; (vii) negotiated significant claims and transition issues with the Master

Landlords; (viii) worked to collect outstanding accounts receivable; (ix) analyzed potential estate

causes of action; (x) addressed regulatory issues relating to HUH and the wind down of its

operations; (xi) responded to inquiries regarding certain pending litigation claims, including

personal injury claims; (xii) prepared a bar date motion; and (xiii) otherwise attended to tasks

required to administer these Chapter 11 Cases.

             28.         The Debtors intend to maintain focus and efficiency in these Chapter 11 Cases as

they work to address open issues, and, after the filing of a bar date motion, analyze claims

asserted against the estate. Thereafter, the Debtors will work with parties in interest to formulate

a chapter 11 plan or plans. That said, the Debtors are mindful of the time required to carry-out

these tasks, particularly to negotiate a plan that will meet the threshold for confirmation. The

Debtors thus seek an extension of the Exclusive Periods so that the Debtors, in consultation with

their key constituents, can work to develop a viable and consensual chapter 11 plan.




                                                       -10-
36553337.5 02/24/2020
                        Case 19-11466-KG      Doc 1426     Filed 02/24/20    Page 11 of 14




             B.          The Debtors Have Demonstrated Reasonable Prospects for Filing a Viable
                         Plan or Plans

             29.         The Debtors’ prospects for filing and ultimately confirming a viable chapter 11

plan are favorable. Indeed, the Debtors’ speed and progress towards achieving their goals of an

orderly wind-down of HUH and a going concern sale of STC demonstrate that they will likewise

be able to approach the plan formulation and confirmation process with the same speed and

efficiency. The Debtors submit that any proposed plan will be structured so as to ensure a

maximum recovery to the Debtors’ creditors and parties in interest and an orderly wind-down of

the Debtors’ estates. Thus, because the Debtors have reasonable prospects for filing a viable

plan, an extension of the Exclusive Periods is warranted.

             C.          The Chapter 11 Cases Have Been Pending for a Short Period of Time

             30.         The Chapter 11 Cases have been pending for approximately eight months, during

which time the Debtors have made significant progress. Given the complexity of the ongoing

issues faced by the Debtors’ estates and the short time period in which the Debtors have had to

address them, the Debtors believe a short extension of the Exclusive Periods is necessary in order

to permit the Debtors to focus on the preparation and filing of a consensual chapter 11 plan. The

requested extensions of the Exclusive Periods will provide the Debtors with the time needed to

address the open issues described above and permit the Debtors to focus on establishing a

framework for a viable, consensual plan, without the distraction of a looming exclusivity

deadline.

             D.          No Prejudice to Creditors

             31.         The Debtors do not believe that the requested extension of the Exclusive Periods

will harm the Debtors’ creditors or other parties in interest. On the contrary, the Debtors have

conducted these Chapter 11 Cases in a manner intended to maximize the recoveries of their


                                                       -11-
36553337.5 02/24/2020
                        Case 19-11466-KG       Doc 1426      Filed 02/24/20     Page 12 of 14




creditors and to best serve the interests of parties in interest. In addition, the Debtors are not

seeking this extension to prejudice their creditors or to otherwise pressure creditors to submit to

reorganization demands. Instead, the Debtors seek the requested extension so that they can

maintain the status quo in these Chapter 11 Cases, address significant time-sensitive and

potentially case dispositive issues, and begin formulating a consensual plan. Thus, because

neither the Debtors’ creditors nor any other party in interest will be prejudiced by the proposed

extension of the Exclusive Periods, the Debtors submit that the relief requested should be

approved.

             32.         Lastly, although the Debtors hope to be in a position to file a chapter 11 plan of

liquidation within the extended Exclusive Filing Period, as a precautionary measure, the Debtors

reserve the right to request further extensions of the Exclusive Periods for cause.

                                                 No Prior Request

             33.         No previous request for the relief sought herein has been made to this or any other

Court.

                                                       Notice

             34.         Notice of this Motion will be given to the following parties, or in lieu thereof, to

their counsel: (i) the Office of the United States Trustee; (ii) the Committee; (iii) counsel to

MidCap Funding IV Trust; (iv) Drexel University d/b/a Drexel University College of Medicine;

(v) the Debtors’ unions; (vi) the Internal Revenue Service; (vii) the United States Attorney for

the District of Delaware; (viii) the United States Department of Justice; (ix) the Pennsylvania

Attorney General’s Office; (x) the Pennsylvania Department of Health; (xi) the City of

Philadelphia; and (xii) any party that has requested notice pursuant to Bankruptcy Rule 2002. In




                                                         -12-
36553337.5 02/24/2020
                        Case 19-11466-KG    Doc 1426     Filed 02/24/20     Page 13 of 14




light of the nature of the relief requested herein, the Debtors submit that no other or further

notice is necessary.



                                  [remainder of page left intentionally blank]




                                                     -13-
36553337.5 02/24/2020
                        Case 19-11466-KG   Doc 1426    Filed 02/24/20   Page 14 of 14




             WHEREFORE, the Debtors respectfully request entry of an order, substantially in the

form annexed hereto at Exhibit A: (i) extending the Debtors’ Exclusive Filing Period by 120

days, through and including June 24, 2020; (ii) extending the Debtors’ Exclusive Solicitation

Period by 120 days, through and including August 24, 2020; and (iii) granting the Debtors such

other and further relief as is just and proper.

Dated: February 24, 2020                          SAUL EWING ARNSTEIN & LEHR LLP


                                                  By: /s/ Monique B. DiSabatino
                                                       Mark Minuti (DE Bar No. 2659)
                                                       Monique B. DiSabatino (DE Bar No. 6027)
                                                       1201 N. Market Street, Suite 2300
                                                       P.O. Box 1266
                                                       Wilmington, DE 19899
                                                       Telephone: (302) 421-6840
                                                       Fax: (302) 421-5873
                                                       mark.minuti@saul.com
                                                       monique.disabatino@saul.com

                                                               -and-

                                                      Jeffrey C. Hampton
                                                      Adam H. Isenberg
                                                      Melissa A. Martinez
                                                      Centre Square West
                                                      1500 Market Street, 38th Floor
                                                      Philadelphia, PA 19102
                                                      Telephone: (215) 972-7777
                                                      Fax: (215) 972-7725
                                                      jeffrey.hampton@saul.com
                                                      adam.isenberg@saul.com
                                                      melissa.martinez@saul.com

                                                      Counsel for Debtors and Debtors in Possession




                                                   -14-
36553337.5 02/24/2020
